IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                     NOS. WR-19,518-13, -14


                         EX PARTE RAY HIGHTOWER JR., Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           IN CAUSE NOS. 00353-D & 00354-D IN THE 350TH DISTRICT COURT
                              FROM TAYLOR COUNTY

          HERVEY , J., filed a concurring opinion in which RICHARDSON and NEWELL, JJ.,
joined.

                                    CONCURRING OPINION

          It’s almost the norm now that an applicant who raises an Article 11.073 junk-science

claim will also raise a false-evidence claim. I write separately because I think it would be

worthwhile to address the relationship between the claims.

                                        I. ARTICLE 11.073

          An applicant can obtain relief under Article 11.073 if he can show by a preponderance of

the evidence that he would not have been convicted had the new scientific evidence been

available at the time of trial. TEX . CODE CRIM . PROC. art. 11.073(b). Scientific evidence is

unavailable at trial if it could not have been discovered through the exercise of reasonable
                                                                                        Hightower–2

diligence. Id. art. 11.073(b)(1)(A). To determine if “relevant scientific evidence was not

ascertainable through the exercise of reasonable diligence . . . the court shall consider whether the

field of scientific knowledge, a testifying expert’s scientific knowledge, or a scientific method on

which the relevant scientific evidence is based has changed . . . .” Id. art. 11.073(d). One example

of a change in a field of science that affects trial evidence can be found in our decision in Ex

parte Chaney. Ex parte Chaney, 563 S.W.3d 239 (Tex. Crim. App. 2018). In that case, this Court

held that the field of scientific study regarding human-bitemark identification had evolved in a

way since trial that almost completely discredited the State’s bitemark evidence, which was an

essential part of its case. Id. at 260. (The mark was identified as a human bitemark, was

determined to have been inflicted at the time of the murders, and was “matched” to the applicant

to the exclusion of all others.) Id. at 262. An example of a change in expert knowledge affecting

a case is found in our Ex parte Robbins decision. Ex Parte Robbins, 478 S.W.3d 678 (Tex. Crim.

App. 2014) (Robbins II). There, the applicant’s postconviction evidence showed that the medical

examiner, who testified for the State at trial that the infant victim died of intentional asphyxiation

by compression, would revise her testimony based on further experience as a practicing forensic

pathologist and would now testify that the cause of death was undetermined. Id. at 692.

                                     II. FALSE EVIDENCE

                                          a. Background

       “To prove a false-evidence habeas corpus claim, a claimant must first show that the

evidence in his or her case was false and then that the false evidence was material.” Ex parte

Barnaby, 475 S.W.3d 316, 323 (Tex. Crim. App. 2015). An applicant can show materiality by

establishing by a preponderance of the evidence that there is a reasonable likelihood that the error
                                                                                            Hightower–3

contributed to his conviction or punishment. Giglio v. United States, 405 U.S. 150, 153 (1972);

Ex parte Chabot, 300 S.W.3d 768, 771 (Tex. Crim. App. 2009); Ex parte Fierro, 934 S.W.2d

370 (Tex. Crim. App. 1996).

        Under our false-evidence jurisprudence, an applicant must prove falsity by a

preponderance of the evidence by presenting “[d]efinitive or highly persuasive evidence.” Ex

parte De La Cruz, 466 S.W.3d 855, 867 (Tex. Crim. App. 2015). The testimony need not be

strictly false. See id. at 866. It is sufficient if the testimony, when considered in its entirety,

misled the jury.1 Id. An applicant can rely on evidence showing that the expert testimony was

false at the time of trial, or they can rely on evidence showing that the trial testimony is now

known to be false in hindsight.2 We have found testimony to be false when a “witness omitted or

glossed over pertinent facts.” Ex parte Robbins, 360 S.W.3d 446, 462 (Tex. Crim. App. 2011)

(Robbins I). But we have found expert witness testimony was not false when the witness

“testified openly” about their professional opinion, “did not omit pertinent details,” and the

testimony was not “entirely refuted by any expert.” Id. False-evidence claims in this context tend

to fall into four categories:

        (1) scientists who intentionally make false statements at trial about the field of
        scientific knowledge,


        1
         To me, this is an important distinction because it means that accurate statements made by
a scientist at trial might later be found to be“false” through no fault of the scientist.
        2
         Chaney, 563 S.W.3d at 264 (“one to a million” testimony at trial was false when given);
see Ex parte Henderson, 246 S.W.3d 690 (Tex. Crim. App. 2007) (new evidence that short-
distance falls could have caused the infant victim’s head injuries was a material exculpatory fact
undermining expert testimony at trial that short-distance falls could not cause such injuries).
Although Henderson was not a false-evidence case per se, Dr. Bayardo’s testimony was
effectively determined to be false in light of intervening developments in the scientific
community’s understanding of short-distance falls.
                                                                                         Hightower–4

       (2) scientists who unintentionally make false statements at trial about the field of
       scientific knowledge,

       (3) scientists who make statements at trial about the field of scientific knowledge
       that were correct based on the science as it was understood at the time but which
       have since been undermined (rendered misleading) by intervening scientific
       developments, and

       (4) scientists who make statements at trial about the field of scientific knowledge
       that were correct based on their scientific knowledge but which have since been
       undermined (rendered misleading) because the scientist would now revise those
       statements after acquiring additional knowledge about the field.

                                            b. Precedent

       In Ex parte Henderson, 384 S.W.3d 833 (Tex. Crim. App. 2012) (per curiam)

(Henderson II), the infant victim suffered catastrophic head injuries, and the State argued that the

applicant intentionally caused those injuries. The applicant claimed that the injuries were caused

when she accidentally dropped the victim a few feet onto a concrete floor. Id. at 833–34. Dr.

Bayardo, an assistant medical director, testified for the State. Id. at 832. He said that the cause of

death was “homicide” and that applicant’s claim about the short-distance fall was “false” and

“impossible” because the victim’s type of injuries could not have been caused by a short-distance

fall. Id. at 833–34. During postconviction proceedings, however, Dr. Bayardo said that he would

revise his trial testimony based on intervening developments in the scientific field. Id. He would

now testify that the cause of death was “undetermined” because “the medical profession ha[d]

gained a greater understanding of pediatric head trauma” and the types of injuries the infant

victim suffered could be caused by a short-distance fall onto concrete. Id. at 839 (Cochran, J.,

concurring). Calling Dr. Bayardo’s “re-evaluation of his 1995 opinion, which he states is based

upon new scientific developments, . . . a material exculpatory fact,” we remanded the cause for
                                                                                        Hightower–5

further proceedings. Id. at 834.

        In Chavez v. State, No. AP-76,291, 2010 WL 4638619 (Tex. Crim. App. Nov. 17, 2010)

(not designated for publication),3 a medical examiner testified for the State that unknown hair

found at the victim’s residence shared physical characteristics of a hair from the appellant, but

DNA testing excluded the appellant as the donor of the unknown hair. Id. at *1. We concluded

that the examiner’s testimony was not false, reasoning that she “clearly stated that she could not

positively identify the unknown hair as [the appellant’s]” and testified only that “physical

characteristics of those hairs were consistent with the physical characteristics of [the appellant’s]

hair.” Id. at *7. The examiner’s testimony about the physical similarities, we noted, was not

refuted. Id.

        In Robbins I, the medical examiner who performed the autopsy of the infant victim

testified that the victim died of asphyxiation due to the compression of her chest and abdomen.

Robbins I, 360 S.W.3d at 448. On cross-examination, the examiner testified that, while she could

not exclude other causes that could reasonably explain the victim’s death, she believed beyond a

reasonable doubt that the infant victim was killed by asphyxiation. Id. at 451. During

postconviction proceedings, the examiner said that she would revise her trial testimony and that,

now, she would say that the cause of death is “undetermined,” although she still thought that the

death was suspicious. Id. at 454. She based her revised opinion on additional experience as a

medical examiner and additional information she learned about the investigation since trial. Id.

We concluded that the trial testimony was not false because it “did not result in a false



        3
        I cite this case even though it was unpublished because much of the reasoning appears to
have been adopted by the Court in Robbins I.
                                                                                        Hightower–6

impression of the facts,” noting that the examiner testified openly about her opinion on the cause

of death, and her reasoning for drawing that conclusion. Id. at 462. She also did not omit

pertinent details. Id. We also analogized the case to Chavez, noting that the medical examiner’s

trial testimony was not completely refuted because she did not definitively testify that the cause

of death was intentional asphyxiation, only that she believed beyond a reasonable doubt that it

was, and none of the new evidence persuasively showed that the victim could not have been

intentionally asphyxiated. Id. Further, we distinguished Henderson on the basis that Dr.

Bayardo’s testimony was attributable to intervening scientific developments, whereas the medical

examiner’s testimony in Robbins I was based on a re-evaluation of “the same autopsy findings

and other information that she had at the time of trial.” Id. at 463.

       Judge Cochran filed a dissenting opinion (joined by two judges), in which she argued that

the issue was whether the scientific evidence was so unreliable that the applicant’s trial was

fundamentally unfair and the risk of an inaccurate verdict too high, not whether the medical

examiner’s trial testimony was false. Id. at 471 (Cochran, J., dissenting). Judge Alcala also filed a

dissenting opinion (no judges joined), and she argued that the medical examiner’s testimony was

false because it left the jury with a false impression when considered in its entirety. Id. at 478

(Alcala, J., dissenting). Judge Alcala acknowledged that the examiner’s trial testimony had not

been wholly refuted, but she thought that it was sufficiently refuted to be considered false given

that the examiner’s “present position acknowledges that the cause and manner of death could

possibly be natural causes or homicide and that both are equally likely.” Id.

       In Henderson II, 384 S.W.3d at 833, the Court again addressed the testimony of Dr.

Bayardo and his conclusion that the infant victim was intentionally killed and that the victim’s
                                                                                        Hightower–7

catastrophic head injuries could not have been caused by the accidental short-distance fall as

claimed by the applicant. We issued a per curiam opinion in which we accepted the trial court’s

recommendation that the applicant should be given a new trial without specifying why. Id. at

834. In side opinions, judges struggled with how to characterize the claim. Judge Price argued in

his concurring opinion (no judges joined) that Dr. Bayardo’s testimony was unintentionally false.

Id. at 834 (Price, J., concurring). Judge Cochran argued in her concurring opinion (joined by

three judges) that the applicant was entitled to a new trial because, like the medical examiner in

Robbins I, Dr. Bayardo’s testimony had been rendered unreliable by intervening developments in

science, undermining faith in the accuracy of the verdict. Id. at 844 (Cochran, J., concurring).

Judge Alcala joined Judge Cochran, but she also wrote her own concurring opinion (no judges

joined) in which she argued that the key difference between Robbins I and Henderson II is that

the former was about whether the medical examiner’s testimony was false, but the latter was

about whether the applicant was entitled to a new trial based on new scientific understandings

about short-distance falls and the types of injuries they can cause in infants.

       Judge Keasler (joined by Presiding Judge Keller and myself), wrote a dissenting opinion

in which he argued that Dr. Bayardo’s testimony was not false because his revised opinion that

the cause of death was uncertain did not exclude the possibility that the cause of death was

homicide. Id. at 851 (Alcala, J., dissenting). I wrote a dissenting opinion (joined by Judge

Keasler and Presiding Judge Keller), in which I agreed with Judge Cochran that the issue was

about the accuracy of the verdict, not whether the testimony was false, but I argued that Dr.

Bayardo’s trial testimony was not so unreliable as to call into question the accuracy of the

verdict. Id. at 861 (Hervey, J., dissenting). I also pointed out that even if there was a due process
                                                                                      Hightower–8

violation, the Court did not address harm. Id. at 860.

                                 c. What our precedent suggests

       Our jurisprudence suggests a few things. First, the definitiveness of the scientific

testimony is of paramount importance. If the scientific trial testimony was definitive, and the new

evidence wholly refutes that testimony, that testimony was false. For example, if a medical

examiner testified that “Thing A” caused the victim’s death, but it is later determined that “Thing

B” caused the victim’s death, the trial testimony and the new understanding are mutually

exclusive and cannot both be true. Most scientific testimony, however, is not definitive. When

the trial testimony is equivocal, the first question seems to be whether the universe of possible

explanations given by the scientist at trial included the possibility supported by the new evidence.

For example, a medical examiner might testify that they believe beyond a reasonable doubt that

“Thing A” caused the victim’s death, but they could not rule out the possibility that “Thing B”

caused the victim’s death. We have held that such trial testimony did not mislead the jury so long

as the examiner openly testified about his professional opinion, did not gloss over or omit

pertinent facts, and the examiner’s opinion has not been “entirely refuted by any expert.” On the

other hand, a medical examiner could testify that they believed that “Thing A” or “Thing B”

caused the victim’s death, but new scientific evidence might show that “Thing C” caused the

victim’s death. Although equivocal, the testimony is nonetheless misleading because the

examiner misled the jury by suggesting that only “Cause A” or “Cause B” could have caused the

victim’s death.

                                           d. This case

       Here, the State alleged that Applicant kidnapped the victim. Police recovered unidentified
                                                                                       Hightower–9

hairs and a wig from Applicant’s truck. Police thought that Applicant might have worn a wig

when he kidnapped the victim because, while the victim described Applicant as having hair, he

was actually balding. As part of its case, the State presented a hair-comparison expert. The expert

told the jury that, unlike fingerprinting, hair comparison was not an exact science and that he

could not determine whether a particular hair came from a specific person. He explained that he

examines hair using a microscope to compare the individual characteristics of the hairs, including

the medulla, pigmentation, coloration, width, and length of the hairs, and that he uses a

“polarmetric type microscopy” test to “verify” his results. According to the expert, one of the

hairs found in the truck matched a known sample from the victim “in all respects.” The expert

meant that the hairs “matched up” in their physical characteristics, not that the unidentified hair

positively came from the victim. While testifying he used phrases like, “same as,” “same,” “same

characteristics,” “matched,” “matches,” and “same match.” When asked what the likelihood was

that hair from two people would “match,” the expert testified that “from the studies that have

been made and that I’ve read and literature in—on this subject, I believe the best analysis is that

one in 20,000 people have the same type of hair.” He later clarified that it would be 1 in 20,000

Caucasians with blonde or light brown hair. Applicant did not say and was not asked what

studies or literature he relied upon.

       In addition to “matching” the victim’s hair to a hair found in Applicant’s truck, the expert

also testified that two of the five hairs “could have come from wig hair.” He explained that he

went to wig stores and “picked up numerous wig hairs samples from wig stores” to

microscopically examine, and according to him, all of the hairs on older wigs “showed the same

type of characteristic breakage or damage as the two hairs.” He said that “the hairs appeared very
                                                                                        Hightower–10

damaged” and that “the breaks in them were very rough, and sharp . . .” Notwithstanding that, he

expressly declined to positively state that he knew the two hairs came from a wig. On cross-

examination, the expert said it was just a visual comparison and was not based on any objective

testing, only his experience.

       Applicant argues that the follow statements by the expert were false:

       (1)     Only 1 in 20,000 Caucasians had hair with characteristics similar to
               Applicant’s hair was not supported by the science at the time of trial,

       (2)     The expert bolstered his “matching” conclusions by “verifying” them with
               polarized light microscopy (PLM)—even though hair comparison
               scientists have never used that test for verification, and

       (3)     The hair from Applicant’s truck was from a wig was based on his novel
               theories of hair morphology, which appear to have no basis in the literature
               or scientific studies, even at the time of trial.

       For the reasons I explain, I think that Applicant is right about the falsity of the statistical

testimony but not the PLM or wig testimony. Applicant agrees that the hair-microscopy

community believed that statistically significant associations could be supported by

microscopically comparing hairs at the time of trial, but he argues that the community now

recognizes that the science cannot support the statistics used at trial. To the contrary, the new

evidence indicates that the community now appears to believe that, at most, an examiner can

testify that the contributor of a known hair could be included in a pool of people of unknown

size, which has little probative value. Even though the expert testified openly, this seems to

establish that intervening developments in the hair-microscopy community’s understanding of

microscopic hair comparisons has changed in a way that renders the expert’s trial testimony on

the issue misleading.
                                                                                      Hightower–11

       There is also another component to the statistical testimony. Applicant argues that,

although some statistics were thought to be supported by the science at the time of trial, the

expert’s “1 in 20,000 Caucasians” statistic was never supported by the science. Applicant’s

experts cite a 1974 study, which “estimated a probability of 1 in 4,500 . . . scalp hairs” possibly

having common physical characteristics. That statistic apparently applied to all people with scalp

hair, not only Caucasians with blonde to light brown hair. This issue is made more difficult

because the judge overruled a defense objection asking the expert to disclose the literature he

relied upon. Without knowing the basis of the testimony, it might be near impossible for an

applicant to show that trial testimony has been undermined or was false. Here, Applicant’s

experts, although aware of the 1974 study, were not aware of any study or literature that would

support the “1 in 20,000” or the “1 in 20,000 Caucasians with blonde to light brown hair”

statistics. As Applicant points out, even if the expert had testified that 1 in 20,000 people have

hair with the same physical characteristics, he still overstated the likelihood of a match orders of

magnitude above what the science at the time of trial supported. The statistical testimony is

problematic.

       Applicant also argues that the expert unintentionally used false evidence when he claimed

to verify his microscopic comparisons using PLM. According to Applicant’s experts, “there is

little use for PLM in a microscopical hair comparison and it certainly does not verify the results

of the other microscopical observations or techniques used during the comparison process.” But

Applicant has not shown that the expert’s testimony that he could use PLM to verify that the

hairs “matched” in their physical characteristics was false. His experts limit their discussion of

PLM to a few sentences, none of which explain, nor do they cite to studies or literature that
                                                                                     Hightower–12

explain, what PLM is used for or why it would not be scientifically helpful to use a PLM to

corroborate microscopic-hair comparison results. The burden in postconviction proceedings is on

the applicant. I also note that Applicant’s argument is built on the presumption that the expert’s

“matching” testimony has been discredited, but as I already explained, the expert testified only

that the physical characteristics of the hair matched, not that the hairs came from the same

person. Applicant has provided no evidence refuting that the hairs have the same physical

characteristics.

        Applicant argues that the expert’s wig testimony was unintentionally false because it is

now known that his conclusion that one of the hairs from the truck had the same physical

characteristics of wig hairs he had obtained from various stores can no longer be supported by the

science. Applicant relies on a report from the FBI about common flaws in microscopic-hair

comparison testimony. According to him, the expert committed a Type III error (as defined by

the FBI report) which is when,

        the examiner cites the number of cases or hair analyses worked in the lab and the
        number of samples from different individuals that could not be distinguished from
        one another as a predictive value to bolster the conclusion that a hair belongs to a
        specific individual. This type of testimony exceeds the limits of the science.

FBI, MICROSCOPIC HAIR COMPARISON ANALYSIS 1 (Nov. 9, 2019). What the expert actually

explained was that he examined the hairs recovered from the truck and compared them to hairs

from various wigs obtained from different stores to determine if any of the hairs appeared like

they might have come from a wig. He did not purport to identify a specific wig that the hairs

from the truck came from, like the wig recovered by police. The expert was also candid that his

comparison was objective and based only on his own experience. On this evidence, I do not find
                                                                                      Hightower–13

these statements by the expert to be false for purposes of a due-process false-evidence analysis.

                                        III. CONCLUSION

        Applicant makes three allegations of false evidence. I agree that the statistical testimony

is false because it has been rendered misleading over time, but I believe that Applicant failed to

meet his burden of proof to show falsity as to the PLM testimony and the expert’s wig testimony.

Despite the problematic statistical testimony, it was nonetheless immaterial in light of the other

overwhelming, inculpatory evidence. As this analysis shows, determining whether scientific

evidence is false can be a difficult issue to resolve.

        With these comments, I concur in the disposition of the Court.

Filed: May 12, 2021

Publish